UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1503


In Re:   LARRY DONNELL OWENS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:04-cr-00276-JAB)


Submitted:   September 30, 2010             Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Donnell Owens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry Donnell Owens petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 18

U.S.C. § 3582(c) (2006) motion.               He seeks an order from this

court directing the district court to act.                Because the district

court has recently appointed counsel for Owens with regard to

this   motion,   we   find    there     has   been   no   undue    delay    in   the

district court.       Accordingly, although we grant leave to proceed

in forma pauperis, we deny the mandamus petition.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials     before      the    court   and

argument would not aid the decisional process.



                                                                  PETITION DENIED




                                         2